On June 4, 2010, the defendant was sentenced for violation of the conditions of a suspended sentenced to six (6) years in the Montana State Prison, for the offense of Theft, a Felony.
*95On November 4,2010, the defendant appeared before the Sentence Review Division of the Montana Supreme Court. Jeff Sutton, counsel for the defendant, was not present. The state was not represented.
Before hearing the Application for Review of Sentence, the Sentence Review Division informed the defendant that his attorney, Mr. Sutton contacted the Sentence Review Division on November 3,2010 and said that the defendant informed him that he wished to waive his sentence review hearing. The Sentence Review Division advised the defendant that once his Application for Review is waived, there will be no further chance for a review of this sentence. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence shall be waived.
Done in open Court this 4th day of November, 2010.
DATED this 18th day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.